Citation Nr: 0809894	
Decision Date: 03/25/08    Archive Date: 04/09/08

DOCKET NO.  04-32 121	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to an evaluation in excess of 10 percent for 
sebhorrheic dermatitis of the scalp, back, neck and trunk.


REPRESENTATION

Veteran represented by:  Disabled American Veterans


ATTORNEY FOR THE BOARD

Catherine Cykowski, Associate Counsel


INTRODUCTION

The veteran had active service from June 1972 to May 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 2004 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New Orleans, Louisiana.

The Board previously remanded this matter in April 2007.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.


REMAND

In April 2007, the Board remanded this matter for additional 
development, to include a VA examination.  The examiner was 
asked to determine what percentage of the body is affected by 
dermatitis, including the percentage of exposed areas 
affected.  A report of the May 2007 VA examination reflects 
that a VA physician determined that dermatitis affects less 
than five percent of the entire body; however, the examiner 
did not state what percentage of exposed areas is affected.  
A remand by the Board confers on the veteran or other 
claimant, as a matter of law, the right to compliance with 
the remand orders and that VA has a duty to ensure compliance 
with the terms of the remand.  Stegall v. West, 11 Vet. App. 
268 (1998).  While the Board regrets the additional delay to 
the veteran, a remand is necessary so that a VA examination 
may be obtained for the purpose of determining what 
percentage of exposed areas of the body are affected by 
dermatitis. 

As provided by the Veterans Claims Assistance Act of 2000 
(VCAA), VA has a duty to notify and assist claimants in 
substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 
5102, 5103, 5103A, 5106, 5107, 5126 (West 2002); 38 C.F.R. §§ 
3.102, 3.156(a), 3.159 and 3.326 (2007).  

For increased compensation claims, section § 5103(a) requires 
the Secretary to notify the claimant that, to substantiate a 
claim, the claimant must provide, or ask the Secretary to 
obtain, medical or lay evidence demonstrating a worsening or 
increase in severity of the disability and the effect that 
worsening has on the claimant's employment and daily life.  
Vazquez-Flores v. Peake, No. 05-0355, (U.S. Vet. App. January 
30, 2008).  Further, if the Diagnostic Code under which the 
claimant is rated contains criteria necessary for entitlement 
to a higher disability rating that would not be satisfied by 
the claimant demonstrating a noticeable worsening or increase 
in severity of the disability and the effect that worsening 
has on the claimant's employment and daily life (such as a 
specific measurement or test result), the Secretary must 
provide at least general notice of that requirement to the 
claimant.  Additionally, the claimant must be notified that, 
should an increase in disability be found, a disability 
rating will be determined by applying relevant Diagnostic 
Codes, based on the nature of the symptoms of the condition 
for which disability compensation is being sought, their 
severity and duration, and their impact upon employment and 
daily life.  This notice must also provide examples of the 
types of medical and lay evidence that the claimant may 
submit (or ask the Secretary to obtain) that are relevant to 
establishing entitlement to increased compensation - e.g. 
competent lay statements describing symptoms, medical and 
hospitalization records, medical statements, employer 
statements, job application rejections and any other evidence 
showing an increase in the disability or exceptional 
circumstances relating to the disability.  Vazquez-Flores, 
slip. op. at 5-6.  To date, the veteran has not been provided 
with proper notice.  

Accordingly, the case is REMANDED for the following action:

1.  Provide the veteran with corrective 
notice that satisfies the requirements 
outlined in Vazquez-Flores v. Peake, No. 
05-0355, (U.S. Vet. App. January 30, 
2008).

2.  Schedule the veteran for a VA 
dermatology examination.  The claims file 
should be made available to the examiner 
for review in connection with the 
examination.  

Following a thorough examination, the 
examiner should diagnose any dermatitis, 
if present.  The examiner should then:

a.  Identify the areas of the body 
affected by dermatitis, and; 

b.  State what percentage of the entire 
body is affected by dermatitis, and; 

c.  State what percentage of exposed 
areas of the body is affected by 
dermatitis.  

d.  State whether topical or systemic 
therapies are required for treatment.  
If systemic therapies are required, the 
examiner should state the frequency and 
duration of the use of systemic 
therapies during the 12 months 
preceding the examination.

3.  Thereafter, the RO should readjudicate 
the claim on appeal based on all of the 
evidence of record.  If the disposition of 
the claim remains unfavorable, the RO 
should furnish the veteran and his 
representative a supplemental statement of 
the case (SSOC) and afford an applicable 
opportunity to respond.  The claim should 
then be returned to the Board, if in 
order.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).






_________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).



